Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF FLORIDA

  J.P. MORGAN SECURITIES LLC,                   )
                                                )   CIVIL ACTION NO.
                      Plaintiff,                )
                                                )
         -against-                              )
                                                )
  GABRIEL R. GOMEZ,                             )
                                                )
                      Defendant.                )

                                  COMPLAINT
               (INJUNCTIVE RELIEF SOUGHT IN AID OF ARBITRATION)

                 Plaintiff J.P. Morgan Securities LLC (“JPMorgan” or “Plaintiff”), files this

  Complaint and Application for Temporary Restraining Order and Injunctive Relief against

  Defendant Gabriel R. Gomez (“Defendant”):

                                      Preliminary Statement

                 1.      This action is for a temporary restraining order and a preliminary

  injunction to maintain the status quo pending resolution of an arbitration proceeding between

  JPMorgan and Defendant that concurrently is being filed with FINRA Dispute Resolution.1

                 2.      This dispute arises out of the resignation of Defendant’s employment with

  JPMorgan and the immediate commencement of his employment with Wells Fargo Clearing

  Services, LLC d/b/a Wells Fargo Advisors (“Wells Fargo”), a direct competitor of JPMorgan.

  Defendant resigned from JPMorgan on March 5, 2021 and immediately joined Wells Fargo. At


  1
    The Financial Industry Regulatory Authority (“FINRA”) was created in July 2007 through the
  consolidation of the National Association of Securities Dealers, Inc. and the member regulation,
  enforcement and arbitration functions of the New York Stock Exchange. JPMorgan has the
  express right to seek temporary injunctive relief before a court of competent jurisdiction pending
  the outcome of arbitration before a full panel of duly-appointed arbitrators pursuant to Rule
  13804 of the FINRA Code of Arbitration Procedure for Industry Disputes. A true and correct
  copy of Rule 13804 is annexed as Exhibit A to the Declaration of Brian Buckstein dated April
  12, 2021.
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 25




  the time of the resignation of his employment, Defendant worked as a Private Client Advisor in a

  bank branch office of JPMorgan Chase Bank, N.A. (“JPMorgan Chase”), an affiliate of

  JPMorgan, in Sunrise, Florida.

                 3.      JPMorgan has learned that since resigning from JPMorgan and joining

  Wells Fargo, Defendant is soliciting JPMorgan clients to move their accounts from JPMorgan to

  him at Wells Fargo. JPMorgan has learned that Defendant is soliciting JPMorgan clients via

  phone calls, including calls to clients on their personal cell phones, seeking to induce such clients

  to transfer their accounts from JPMorgan to him at Wells Fargo. The clients have informed

  JPMorgan that Defendant’s communications have been more than simply announcing his change

  of employment, and that he is actively seeking to induce them to do business with him at Wells

  Fargo.

                 4.      At least ten JPMorgan clients have informed the firm that they have

  received one or more phone calls from Defendant seeking to set up a meeting with the client to

  discuss doing business with him at Wells Fargo or outright asking the clients to transfer their

  business from JPMorgan to him at Wells Fargo.

                  5.     One JPMorgan client informed JPMorgan that Defendant had called him

  five or six times asking the client to move with him to Wells Fargo. Another JPMorgan client

  complained that it was annoying that Defendant was repeatedly calling him. Specifically, the

  client said that Defendant was pushing him to move his account to Wells Fargo, telling him he

  can invest in the same products that he has at JPMorgan. The client does not want to move his

  account, and does not want to continue to get called by Defendant.

                 6.      At least two JPMorgan clients informed JPMorgan that Gomez’s “pitch” is

  that he wanted them to move their accounts to Wells Fargo because Wells Fargo has better




                                                   2
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 25




  offerings and better fees. One of those clients also informed JPMorgan that Defendant added

  that most clients are following him to Wells Fargo. Another client informed JPMorgan that

  Gomez told the client that she should move to Wells Fargo because Gomez’s “hands are tied” at

  JPMorgan when it came to providing investment solutions to clients. Another client informed

  JPMorgan that Gomez told the client that he should move to Wells Fargo because Gomez’s

  branch manager at JPMorgan was leaving the branch.

                7.      On information and belief, Defendant solicited numerous other JPMorgan

  clients using the same or a similar method as described above to induce such clients to transfer

  their business from JPMorgan to him at Wells Fargo.

                8.      In addition, on information and belief, Defendant improperly took with

  him to Wells Fargo JPMorgan’s confidential client information, including contact information

  such as cell phone numbers, which, on information and belief, are generally not publicly

  available, without which he would have been unable to immediately commence calling and

  soliciting JPMorgan clients upon his departure.

                9.      Unfortunately, it appears that Defendant’s improper solicitation efforts

  have proved successful, as at least eight JPMorgan clients, with assets totaling $2.9 million,

  already have transferred their accounts to Defendant at Wells Fargo.

                10.     At the time he left JPMorgan, Defendant serviced approximately 300

  JPMorgan clients/households, virtually all of which were either pre-existing JPMorgan clients at

  the time they were assigned to Defendant, or were developed by Defendant at JPMorgan. The

  clients whom JPMorgan had assigned to Defendant to service had a total of approximately $110

  million in total assets under management. Defendant now seeks to improperly induce such

  JPMorgan clients to follow him to Wells Fargo.




                                                    3
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 25




                 11.     Defendant’s conduct constitutes a breach of his employment agreement

  (which contains non-solicitation and confidentiality provisions), JPMorgan’s Code of Conduct

  (which he agreed to abide by), and a violation of his common-law obligations to JPMorgan.

                 12.     To prevent continued irreparable harm arising from Defendant’s course of

  misconduct, JPMorgan seeks immediate injunctive relief (in the form of a temporary restraining

  order and a preliminary injunction) barring Defendant from soliciting JPMorgan’s clients, and

  barring him from further using JPMorgan’s confidential and proprietary business and client

  information, pending resolution of JPMorgan’s claims against him in a related arbitration that

  JPMorgan is in the process of commencing.

                                        Jurisdiction and Venue

                 13.     The Court has jurisdiction in this action pursuant to 28 U.S.C. § 1332(a) in

  that, as alleged below, plaintiff JPMorgan, on the one hand, and Defendant, on the other hand,

  are citizens of different states, and the matter in controversy exceeds the sum or value of

  $75,000, exclusive of interest and costs.

                 14.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(a), in

  that a substantial part of the events giving rise to the claims occurred in Sunrise, Florida.

                                              The Parties

                 15.     Plaintiff JPMorgan is a Delaware limited liability company and a national

  broker-dealer, with its principal place of business in New York City, New York. The sole

  member of JPMorgan is J.P. Morgan Broker-Dealer Holdings Inc., which is a Delaware

  corporation with its principal place of business in New York, New York. JPMorgan is a member

  firm of FINRA. Defendant maintains securities licenses through FINRA.




                                                    4
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 25




                 16.        JPMorgan provides traditional banking, investment, and trust and estate

  services in Florida through its Chase Wealth Management branch offices. Unlike traditional

  brokerage firms (where clients are serviced almost exclusively by one financial advisor),

  JPMorgan’s Chase Wealth Management adopts a team approach.

                 17.        Defendant is an individual who at all times relevant herein was employed

  and/or conducted business in the Sunrise, Florida office of JPMorgan and was and is a citizen of

  Florida. Defendant also is a registered representative currently associated with Wells Fargo in its

  Coral Springs, Florida office.

                 18.        In connection with his status as a registered representative of JPMorgan,

  Defendant executed a Form U-4 Uniform Applications for Securities Industry Registration or

  Transfer. By executing the Form U-4, Defendant agreed to submit to arbitration before FINRA

  disputes, claims and controversies arising between himself and JPMorgan.

                                           Factual Allegations

                 19.        In July 2010, Defendant commenced employment with Chase Investment

  Services Corp. (“Chase Investment”), then a registered broker-dealer, and an affiliate of

  JPMorgan, as a Private Client Advisor and entered into a Chase Investment Services Corp.

  Supervision, Arbitration, Confidentiality and Non-Solicitation Agreement (the “2010 Non-

  Solicitation Agreement”) at that time. A true and accurate copy of the 2010 Non-Solicitation

  Agreement is annexed as Exhibit A to the Declaration of Ian Beller (“Beller Decl.”). Effective

  October 1, 2012, Chase Investment merged with and into JPMorgan, with JPMorgan being the

  surviving legal entity.

                 20.        Defendant was a Private Client Advisor for Chase Wealth Management,

  working out of a JPMorgan Chase bank branch office in Sunrise, Florida. As a Private Client




                                                    5
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 25




  Advisor, JPMorgan Chase referred its bank clients to Defendant in order for him to build

  JPMorgan’s relationship with such clients. Defendant sat at his desk at the JPMorgan Chase

  bank branch and was introduced to hundreds of existing bank clients (with or without investment

  accounts) to offer and provide access to investment opportunities through Chase Wealth

  Management. As a Private Client Advisor, Defendant was not expected to engage in cold calling

  or attempt to build a client base independent of referrals from JPMorgan. Virtually all of the

  clients Defendant serviced at JPMorgan (excluding Gomez’s family accounts) were assigned to

  him by JPMorgan or were referred to him by JPMorgan Chase.

                 21.     JPMorgan has invested substantial time and money, totaling millions of

  dollars, to acquire, develop and maintain its clients over many years. It is with great difficultly,

  and only after a great expenditure of time, money and effort, that JPMorgan was able to acquire

  its existing clients, and JPMorgan spends substantial resources in gaining knowledge about its

  clients and protecting the privacy of such information. It typically takes many years of dealing

  with clients for JPMorgan to become their primary bank or investing firm. JPMorgan clients

  typically remain with and continue to be serviced by the firm, regardless of whether the Private

  Client Advisor or other team members resign or leave JPMorgan. But for his employment with

  JPMorgan, Defendant would not have had any contact with the substantial majority of the clients

  the firm assigned to him and whom he is now soliciting.

                 22.     As part of his official duties at JPMorgan, Defendant had access to

  extensive confidential financial records and information about JPMorgan’s clients, including

  information about each client’s investment and trust and estates needs. As explained in further

  detail below, such information – which is not publicly available, and cannot be easily duplicated




                                                   6
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 25




  – is proprietary and valuable, and would be especially useful to a competitor such as Wells

  Fargo.

                               Defendant’s Obligations to JPMorgan

                 23.     As noted above, in connection with the commencement of his employment

  with JPMorgan’s predecessor in July 2010, Defendant entered into the 2010 Non-Solicitation

  Agreement, that, among other things, contains provisions prohibiting him from soliciting

  JPMorgan clients for a period of one year after his JPMorgan employment ends and from using

  or retaining JPMorgan confidential information.

                  24.    In December 2012, Defendant entered into a Chase Wealth Management

  Supervision, Arbitration, Confidentiality and Non-Solicitation Agreement with JPMorgan (the

  “2012 Non-Solicitation Agreement”). A true and accurate copy of the 2012 Non-Solicitation

  Agreement is annexed as Exhibit B to the Beller Dec. The 2012 Non-Solicitation Agreement

  contains identical or virtually identical provisions as the 2010 Non-Solicitation Agreement,

  prohibiting Defendant from soliciting JPMorgan clients for a period of one year after the

  termination of his employment and requiring him to maintain the confidentiality of JPMorgan’s

  confidential and proprietary business and client information.

                 25.     Section 7(a) of the        2012    Non-Solicitation Agreement, entitled

  “Confidential Information,” provides, in relevant part, that:

                 You understand that, by entering into this Agreement, by virtue of your
                 position with JPMC and by the nature of JPMC’s business, you have had
                 access to, currently have access to, will have access to and will
                 consistently and routinely be given trade secrets and confidential
                 information related to JPMC’s business. Confidential information
                 concerning JPMC’s business includes information about JPMC, as well as
                 described further in the Code of Conduct and subparagraphs (b) and (c)
                 below (the “Confidential Information”). You also understand that you
                 will be provided with specialized training and mentoring that is unique




                                                    7
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 25




                  and proprietary, which draws upon, relies upon and is part of the
                  Confidential Information described herein. (Exhibit A to the Beller Decl.)

                  26.     Section 7(b) of the 2012 Non-Solicitation Agreement provides, in relevant

  part, that, in addition to any description in the Code of Conduct, Confidential Information

  includes, but is not limited to:

                  i. names, addresses and telephone numbers of customers and prospective
                  customers;

                  ii. account information, financial standing, investment holdings and other
                  personal financial data compiled by and/or provided to or by JPMC;

                  iii. specific customer financial needs and requirements with respect to
                  investments, financial position and standing; leads, referrals and
                  references to customers and/or prospects, financial portfolio, financial
                  account information, investment preferences and similar information,
                  whether developed, provided, compiled, used or acquired by JPMC and/or
                  yourself in connection with your employment at JPMC;

                                            *      *      *
                  vi. all records and documents concerning the business and affairs of
                  JPMC (including copies and originals and any graphic formats or
                  electronic media);

                                                *      *      *
                  viii. information concerning established business relationships;

                  ix. “trade secrets” as that term is defined by the Uniform Trade Secrets
                  Act (UTSA), which term shall be deemed to include each item of
                  Confidential Information specifically described in this Section. (Exhibit A
                  to the Beller Decl.)

                  27.     In Section 7(c) of the 2012 Non-Solicitation Agreement, Defendant again

  expressly acknowledges that JPMorgan’s customer account information contains confidential

  financial information, names, addresses, customers’ net worth, investment objectives and similar

  information which is confidential, not readily known by competitors, and must be safeguarded.

                  28.     In Sections 7(d) and 7(e) of the 2012 Non-Solicitation Agreement,

  Defendant agreed to maintain the confidentiality of JPMorgan’s Confidential Information, not to




                                                   8
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 9 of 25




  disclose such Confidential Information to or use for the benefit of any third party, and to return

  all JPMorgan Confidential Information upon the termination of his employment.

                 29.    In Section 8 of the 2012 Non-Solicitation Agreement, Defendant agreed

  not to solicit JPMorgan’s clients for a period of twelve months after the termination of his

  employment:

                 a. You understand and acknowledge that JPMC considers its client and
                    customer relationships important and valuable assets. Accordingly, in
                    consideration of and as a condition of your employment, continued
                    employment, access to trade secrets and Confidential Information,
                    specialized training and mentoring, and other consideration provided
                    herein, you understand and agree for a period of twelve (12) months
                    after your employment with JPMC terminates for any reason that
                    you may not on your own behalf or that of any other persons or
                    entities, directly or indirectly solicit or attempt to solicit, induce to
                    leave or divert or attempt to induce to leave, initiate contact with or
                    divert from doing business with JPMC, any then current customers,
                    clients, or other persons or entities that were serviced by you or
                    whose names became known to you by virtue of your employment
                    with JPMC, or otherwise interfere with the relationship between
                    JPMC and such customers, clients, or other persons or entities.

                 b. You understand and agree that JPMC has developed and uses a
                    unique business model for the offering of investment and bank
                    products and services, including without limitation the Chase Wealth
                    Management and the Chase Private Client platforms. Specifically,
                    you acknowledge and understand that the vast majority of customers
                    with whom you will be working with at JPMC have pre-existing
                    investment relationships with JPMS and/or pre-existing and separate
                    banking relationships with JPMorgan Chase Bank, N.A. Additionally,
                    you will be working with other JPMC employees to develop and
                    strengthen these relationships on behalf of JPMC. The customer
                    relationships developed at JPMC and given to you by JPMC flow
                    directly from the goodwill, reputation, name recognition, Confidential
                    Information, specialized training, mentoring and expenditures made
                    by JPMC. This platform and relationship model developed by JPMC
                    is special and unique to JPMC, providing you and JPMC with a
                    unique opportunity to service and interact with clients and customers
                    in ways not known or available to competitors. You acknowledge that
                    by utilizing the platforms, you will be given access to confidential


                                                  9
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 10 of 25




                       information and/or trade secrets, which are not readily available
                       through any public sources and the protection of which represent a
                       legitimate business interest of JPMC.

                 c. This section does not apply to customer relationships you established
                    prior to commencing employment with JPMC, provided that you are
                    able to substantiate through documents or other suitable evidence that
                    the relationship preceded commencement of your employment with the
                    JPMC, and any such customers are listed on Attachment A signed by
                    your manager. (Exhibit A to the Beller Decl.) (emphasis added)

                 30.      Although Defendant had some prior industry experience before joining

  JPMorgan, on information and belief, he brought no clients with him to JPMorgan. In fact, in

  the “Attachment A” to the 2010 and 2012 Non-Solicitation Agreements, Defendant was

  permitted to identify all client relationships that he had established prior to commencing

  employment with JPMorgan, and those pre-existing relationships would be carved out from the

  non-solicitation restriction in the Non-Solicitation Agreement. Defendant listed no pre-existing

  client relationships in Attachment A to the 2010 Non-Solicitation Agreement and the 2012 Non-

  Solicitation Agreement.

                 31.      In Section 10(a) of the 2012 Non-Solicitation Agreement, Defendant

  agreed that the above-referenced provisions are reasonable, and that he voluntarily entered into

  the agreement after having had an opportunity to review it with his counsel:

                 i. You acknowledge that you have carefully considered the nature and
                    extent of the restrictions upon you and the rights and remedies
                    conferred upon JPMC under Sections 7, 8, and 9 of this Agreement,
                    and have had the opportunity to retain legal counsel at your own
                    expense to review this Agreement. You acknowledge that these
                    restrictions are reasonable in time and geographic scope, are fully
                    required to protect the legitimate interests of JPMC and its customers
                    and do not confer a benefit upon JPMC which is disproportionate to
                    any detriment to you.

                 ii. You acknowledge that the terms and conditions of Sections 7, 8 and 9
                     of this Agreement incorporate and/or supplement the terms and



                                                 10
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 11 of 25




                      conditions of your employment at JPMC and are reasonable and
                      necessary to protect the valued business interests of JPMC and that
                      you have received good and valuable consideration for entering into
                      this Agreement.

                iii. You acknowledge that you were made aware of this Agreement at the
                     time you accepted employment with JPMC or at the time you were
                     afforded the opportunity of receiving compensation associated with
                     non-deposit investment products, and that you are signing it knowingly
                     and voluntarily and are accepting or continuing employment with full
                     understanding of its terms and conditions. You further acknowledge
                     the reasonableness and enforceability of the terms of this Agreement,
                     and you will not challenge the enforceability or terms of this
                     Agreement. (Exhibit A to the Beller Decl.)

                32.      In addition, in Section 10(b) of the 2012 Non-Solicitation Agreement,

  Defendant acknowledges that any breach of the provisions set forth above will cause irreparable

  harm to JPMorgan entitling it to seek immediate injunctive relief and to recover its attorneys’

  fees in connection with instituting any legal proceeding and/or arbitration to enforce the Non-

  Solicitation Agreement.

                33.      Additionally, in Section 3(b) of the 2012 Non-Solicitation Agreement,

  Defendant agreed to adhere to JPMorgan’s Code of Conduct, as amended from time to time.

                34.      Defendant was provided with JPMorgan’s Code of Conduct, which was

  made available to all employees, as it was updated from time to time. Section 3.6 of JPMorgan’s

  Code of Conduct, entitled “Leaving JPMorgan Chase,” provides, in relevant part:

                As a condition of working for [JPMorgan], there are certain
                responsibilities you will have as you leave our Company and as your
                employment with our Company ends, including:

            •   Providing advance notice of resignation for many employees

            •   Returning all Company assets in your possession

            •   Maintaining the confidentiality of information, not only of
                [JPMorgan] but of those individuals and companies that do business
                with [JPMorgan]; this does not prevent you from reporting to the


                                                 11
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 12 of 25




                 government or regulators, your attorney or a court under seal,
                 concerns of conduct that you believe to be in violation of law, or
                 retaliation for reporting a concern

             •   Refraining from buying or selling securities while in possession of
                 MNPI relating to those securities (insider trading)

             •   Assisting with any investigations, litigation and the protection of
                 intellectual property related to your job.

                 Certain senior employees have additional obligations for one year
                 after they leave [JPMorgan] including prohibitions in soliciting and
                 hiring JPMorgan Chase employees or soliciting certain customers.
                 Some employees are subject to other post-employment restrictions.
                 You have a responsibility to known and comply with the requirements
                 that apply to you. Consult with your Human Resources Business
                 Partner if you have any questions.

  A true and correct copy of relevant sections of JPMorgan’s Code of Conduct, including Section

  3.6, and the related policy link entitled “Responsibilities of Former Employees,” is attached to

  the Beller Decl. as Exhibit C.

                 35.    As set forth in Section 1.2 of JPMorgan’s Code of Conduct, all JPMorgan

  employees are required to affirm, either in writing or electronically, that they have read and

  understood the Code and that they will comply with it. Section 1.2 provides, in relevant part:

                 Each of us has a responsibility to uphold the Code; in fact,
                 compliance with the Code is a term and condition of employment with
                 the Company. This means you must know the Code, you must do the
                 right thing when it comes to your own conduct, and you must speak
                 up about conduct by others that might violate our Code or Company
                 policies . . .

                 Prior to joining the Company, new hires are required to provide an
                 affirmation that they have read and understand the Code, will comply
                 with it and will report suspected violations as required by the Code.
                 New hires must complete Code training shortly after they begin work.
                 All employees are required to complete additional Code training and
                 provide a new affirmation periodically, usually annually.
                 Compliance with these requirements is a condition of employment.




                                                 12
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 13 of 25




                 36.     Each year, Defendant annually affirmed electronically his agreement to

  comply with the Code of Conduct. A true and correct copy of Defendant’s affirmation to adhere

  to the Code of Conduct for the most recent acknowledge cycle is annexed to the Beller Decl. as

  Exhibit D.

                 37.     JPMorgan’s “Responsibilities of Former Employees” policy link also

  provides in Section 5.1, in relevant part:

                 When you leave JPMorgan Chase, you are not permitted to use any
                 Company assets or access its systems. You may only access its
                 buildings in visitor status. You must also turn over to the Company,
                 in good condition, all assets of the Company that are in your
                 possession or control (or come into your possession or control in the
                 future), including but, not limited to:
                                     *                *           *
                 • all Confidential Information, whether maintained electronically or
                     otherwise, including information on mobile or remote computers,
                     such as desktop PCs, laptops, personal digital assistants, pagers,
                     cell phones and all other wireless devices, whether you own the
                     devices or the devices belong to the Company and are used at
                     locations other than a JPMorgan Chase place of business.

                 You are not permitted to duplicate or remove from JPMorgan
                 Chase’s premises, or directly or indirectly access, use or disclose to
                 anyone, any Confidential Information. (For a description and
                 additional examples of Confidential Information, refer to section 7 of
                 this Policy and section 1.4 – Dealing with Confidential Information in
                 the Company’s Code of Conduct)

                 38.     In consideration for entering into an employment relationship with

  JPMorgan and entering into the agreements discussed above, Defendant was provided with

  significant benefits, including substantial compensation, office and support facilities,

  underwriting, research, brokerage operations and health insurance.

                               JPMorgan’s Confidential Information

                 39.     During the course of his employment by JPMorgan, Defendant had access

  to highly confidential JPMorgan client files in addition to other financial information that is



                                                 13
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 14 of 25




  confidential and proprietary to JPMorgan. JPMorgan’s client files contain confidential financial

  information regarding each client, including client identity, address, telephone numbers,

  transactional history, tax information, personal financial data, banking information and

  investment objectives, among other confidential and proprietary data.           Defendant had no

  interaction with virtually all of the clients he was assigned at JPMorgan (and no knowledge of

  any of their confidential information, other than his family’s accounts) until he started working at

  JPMorgan. As indicated above, this information has been collected at great expense to the firm,

  is not easily duplicated, and would be extremely valuable to a competitor.

                  40.    A critical factor to JPMorgan’s continued success is its relations with its

  clients. JPMorgan has built the loyalty of its client base through many years of effort and has

  invested substantially in building JPMorgan’s goodwill. JPMorgan spends substantial resources

  in terms of time, effort and money annually to provide programs and support to its Chase Wealth

  Management employees, including Defendant, for them to use to obtain and build relationships

  with its clients.

                  41.    JPMorgan’s records maintained concerning its clients are not available

  from other sources and have been created and updated for a period of many years based on

  JPMorgan’s relationship with its clients. JPMorgan has invested substantial corporate resources

  to develop and maintain its client information.       Virtually all of the JPMorgan clients that

  Defendant serviced (other than family accounts) were developed by JPMorgan at great expense

  and over a number of years. JPMorgan’s client list is the lifeblood of its business and the

  expenditures incurred by JPMorgan in obtaining its clients include the millions of dollars spent

  by JPMorgan every year on national and local advertising and marketing, the millions of dollars




                                                  14
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 15 of 25




  it costs to train JPMorgan’s employees, and the many other expenditures JPMorgan incurs in

  maintaining its goodwill in the industry.

                 42.    JPMorgan also has expended significant resources to service its clients,

  the substantial majority of whom were assigned to Defendant or referred to him by JPMorgan

  Chase. These resources include millions of dollars a year JPMorgan spends for support staff,

  clearing services, operations personnel, systems and support, management and compliance

  supervision, salaries, annual registration fees, computer services and equipment, phone, mail,

  research, literature, seminars, trade and other professional news publications, promotional

  events, securities research and analysis, and other services. JPMorgan has borne the entire

  expense of these services and activities as well, with no financial contribution from Defendant.

                 43.    JPMorgan employs reasonable efforts to maintain the confidentiality of its

  client records. Specifically, access to the records is restricted to those employees whose jobs

  require them to refer to this information, duplication of the records is prohibited and there are

  constant reminders about the confidential nature of the information contained on the records.

  Employees such as Defendant must maintain client information as strictly confidential. These

  instructions are confirmed in the agreements and policy manual provisions referenced above.

                 44.    The trade secret information that Defendant, on information and belief,

  has misappropriated was entrusted to JPMorgan by its clients with the expectation that it would

  remain confidential and would not be disclosed to third parties. Indeed, by law JPMorgan must

  safeguard this information until such time as the controlling authorities authorize its release.

  Defendant had access to this information solely by virtue of his employment by JPMorgan.

  JPMorgan and Defendant are obliged to maintain the confidentiality of this information. For its

  part, JPMorgan took numerous steps to protect the confidentiality of this information. Defendant




                                                  15
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 16 of 25




  was fully aware of, and responsible for, complying with JPMorgan’s internal policies regarding

  confidentiality. JPMorgan has implemented numerous other policies, and has established tight

  security, to ensure the confidentiality of its client information. For example, access to the

  JPMorgan’s computer network by its professionals is password-protected. JPMorgan also limits

  its client information to certain employees and management who need access to such

  information.

                 45.     Employees such as Defendant must maintain client information as strictly

  confidential. These instructions are confirmed in the various agreements and policy manual

  provisions referenced above and, until Defendant’s resignation, these policies were strictly

  observed.

                                       Defendant’s Misconduct

                 46.     As noted above, Defendant abruptly resigned from JPMorgan on March 5,

  2021 and immediately joined Wells Fargo. Upon joining Wells Fargo, Defendant immediately

  began contacting and soliciting JPMorgan clients.

                 47.     JPMorgan has learned that since resigning from JPMorgan and joining

  Wells Fargo, Defendant is soliciting JPMorgan clients to move their accounts from JPMorgan to

  him at Wells Fargo. JPMorgan has learned that Defendant is soliciting JPMorgan clients via

  phone calls, including calls to clients on their personal cell phones, seeking to induce such clients

  to transfer their accounts from JPMorgan to him at Wells Fargo. The clients have informed

  JPMorgan that Defendant’s communications have been more than simply announcing his change

  of employment, and that he is actively seeking to induce them to do business with him at Wells

  Fargo.




                                                   16
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 17 of 25




                 48.    At set forth above, at least ten JPMorgan clients have informed the firm

  that they have received one or more phone calls from Defendant seeking to discuss transferring

  their business from JPMorgan to him at Wells Fargo.

                 49.    Moreover, Defendant has called some JPMorgan clients multiple times

  even if the client has informed Defendant that they are not interested in doing business with

  Defendant.

                 50.    In addition, on information and belief, Defendant improperly took with

  him to Wells Fargo JPMorgan’s confidential client information, including contact information

  such as cell phone numbers, which, on information and belief, are generally not publicly

  available, without which he would have been unable to immediately commence calling and

  soliciting JPMorgan clients upon his departure.

                 51.    Unfortunately, it appears that Defendant’s improper solicitation efforts

  have proved successful, as at least eight JPMorgan clients (none of whom are clients Defendant

  brought with him to JPMorgan), with assets of approximately $2.9 million, already have

  transferred their accounts to Defendant at Wells Fargo.

                 52.    Defendant’s misconduct, as described above, constitutes at a minimum,

  breach of contract, breach of fiduciary duty and duty of loyalty, misappropriation of trade

  secrets, tortious interference, conversion, and unfair competition. Unless Defendant’s conduct is

  immediately enjoined, JPMorgan’s other employees will be encouraged to engage in the same

  improper conduct.    This misconduct is highly disruptive to JPMorgan’s ability to conduct

  business in a stable manner and to maintain JPMorgan’s goodwill with its clients and employees.

                 53.    By improperly soliciting JPMorgan’s clients, Defendant has caused and

  will continue to cause continuing and irreparable injury to JPMorgan which cannot be cured by




                                                    17
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 18 of 25




  monetary damages. Defendant’s wrongdoing has caused and will continue to inflict irreparable

  harm to JPMorgan by causing:

                 (a) Use and disclosure of JPMorgan’s trade secrets and
                 confidential and proprietary information, including client lists;

                 (b) Loss of JPMorgan clients and loss of client confidence;

                 (c) Injury to JPMorgan’s reputation and goodwill in Florida;

                 (d) Loss of JPMorgan employees, damage to office morale and
                 stability, and the undermining of office protocols and procedures;
                 and

                 (e) Present economic loss, which is unascertainable at this time,
                 and future economic loss, which is now incalculable.

                                    FIRST CAUSE OF ACTION
                                       (Breach of Contract)

                 54.    JPMorgan realleges and incorporates herein by reference the allegations of

  paragraphs 1 through 53 hereof.

                 55.    Defendant breached his contract and agreements with JPMorgan by

  soliciting JPMorgan’s clients and by, on information and belief, taking and using JPMorgan’s

  confidential documents and information.         By soliciting JPMorgan’s clients and using and

  disclosing JPMorgan’s proprietary and confidential information, Defendant seeks to convert to

  his benefit JPMorgan’s protectable interests.

                 56.    As a direct and proximate result of Defendant’s breach of his contract,

  JPMorgan has sustained and will continue to sustain irreparable injury, the damages from which

  cannot now be calculated. Accordingly, JPMorgan is entitled to a temporary restraining order

  and a preliminary injunction.




                                                   18
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 19 of 25




                                SECOND CAUSE OF ACTION
                               (Misappropriation of Trade Secrets)

                 57.    JPMorgan realleges and incorporates herein by reference the allegations of

  paragraphs 1 through 56 hereof.

                 58.    JPMorgan’s confidential       and proprietary business      and customer

  information derives substantial, independent economic value from not being generally known to

  the public or to JPMorgan’s competitors, who could obtain economic value from the

  information. JPMorgan expended substantial financial and human resources to develop this

  information, which cannot be easily acquired or replicated by others, from among the literally

  millions of actual or potential individual investors in the marketplace. Further, JPMorgan has

  taken substantial efforts to maintain the secrecy of its confidential and proprietary business and

  customer information, including but not limited to restricting access to such information,

  designating such information as confidential, and requiring confidentiality agreements.

  Accordingly, JPMorgan’s confidential and proprietary business and customer information

  constitutes trade secrets pursuant to statutory and common law.

                 59.    As a direct and proximate result of Defendant’s misappropriation of

  JPMorgan’s trade secrets, JPMorgan has sustained and will continue to sustain irreparable injury,

  the damages from which cannot now be calculated. Accordingly, JPMorgan is entitled to a

  temporary restraining order and a preliminary injunction.

                                    THIRD CAUSE OF ACTION
                                     (Breach of Fiduciary Duty)

                 60.    JPMorgan realleges and reincorporates herein by reference the allegations

  contained in paragraphs 1 through 59 hereof.




                                                 19
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 20 of 25




                  61.     As an employee of JPMorgan, Defendant owed JPMorgan a fiduciary duty

  of trust and loyalty.

                  62.     Defendant’s fiduciary duty required him at all times to, among other

  things, act in JPMorgan’s best interests and maintain the confidentiality of JPMorgan’s trade

  secrets and other confidential and proprietary business and customer information. Defendant’s

  fiduciary duty required him at all times to refrain from, among other things, soliciting

  JPMorgan’s clients to join him at a competing company.

                  63.     Defendant breached his fiduciary duty to JPMorgan by engaging in the

  conduct alleged above. Defendant engaged in such wrongdoing prior to the time he resigned

  from JPMorgan and after he joined JPMorgan’s competitor, Wells Fargo.

                  64.     As a direct and proximate result of Defendant’s breach of his fiduciary

  duty, JPMorgan has sustained and will continue to sustain irreparable injury, the damages from

  which cannot now be calculated. Accordingly, JPMorgan is entitled to a temporary restraining

  order and a preliminary injunction.

                                  FOURTH CAUSE OF ACTION
                                    (Breach of Duty of Loyalty)

                  65.     JPMorgan realleges and incorporates herein by reference the allegations of

  paragraphs 1 through 64 hereof.

                  66.     By virtue of his position with JPMorgan, Defendant owed JPMorgan a

  duty of undivided loyalty during the term of his employment with JPMorgan. Defendant’s duty

  of loyalty prohibited him from competing with JPMorgan or assisting a competing business

  during the course of his employment with JPMorgan. Defendant’s duty of loyalty also included

  a duty to act toward JPMorgan fairly, honestly and in good faith, to maintain the confidentiality




                                                  20
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 21 of 25




  of JPMorgan’s trade secrets and other confidential and proprietary business and client

  information, and to refrain from any act or omission calculated or likely to injure JPMorgan.

                 67.     Defendant breached his duty of loyalty to JPMorgan by engaging in the

  conduct alleged above (and incorporated herein) prior to the termination of his employment with

  JPMorgan.

                 68.     Defendant knew and intended, or knew and recklessly or negligently

  disregarded, that his acts had the purpose and/or effect of disrupting and harming JPMorgan’s

  business.

                 69.     As a direct and proximate result of Defendant’s breach of his duty of

  loyalty, JPMorgan has sustained and will continue to sustain irreparable injury, the damages

  from which cannot now be calculated.         Accordingly, JPMorgan is entitled to a temporary

  restraining order and a preliminary injunction.

                                   FIFTH CAUSE OF ACTION
                               (Intentional Interference with Actual
                              and Prospective Economic Advantages)

                 70.     JPMorgan realleges and incorporates herein by reference the allegations of

  paragraphs 1 through 69 hereof.

                 71.     JPMorgan has developed and maintains advantageous actual and

  prospective business relationships with its clients that promise a continuing probability of future

  economic benefit to JPMorgan.

                 72.     JPMorgan is informed and believes, and on that basis alleges, that

  Defendant knew or reasonably should have known about JPMorgan’s advantageous actual and

  prospective business relationships with its clients.




                                                    21
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 22 of 25




                 73.     JPMorgan is informed and believes, and on that basis alleges, that

  Defendant has intentionally, maliciously and improperly interfered with and continues to

  interfere with JPMorgan’s relationships with its clients by, among other things, directly and/or

  indirectly attempting to induce JPMorgan clients to sever their relationships with JPMorgan and

  to induce them to do business with his new employer.

                 74.     There was no privilege or justification for Defendant’s conduct. Moreover,

  Defendant’s actions also constitute wrongful conduct above and beyond the act of interference

  itself, including misappropriation of trade secrets, breach of contract, unfair competition, breach

  of his fiduciary duty, and breach of his duty of loyalty.

                 75.     Defendant’s conduct was willful and malicious.

                 76.     As a direct and proximate result of Defendant’s tortious interference with

  actual and prospective business relationships, JPMorgan has sustained and will continue to

  sustain irreparable injury, the damages from which cannot now be calculated. Accordingly,

  JPMorgan is entitled to a temporary restraining order and a preliminary injunction.

                                   SIXTH CAUSE OF ACTION
                              (Negligent Interference with Actual and
                                Prospective Economic Advantages)

                 77.     JPMorgan realleges and incorporates herein by reference the allegations of

  paragraphs 1 through 76 hereof.

                 78.     JPMorgan entrusted Defendant with confidential information for use

  solely in performing his duties as employees of JPMorgan. As an employee of JPMorgan,

  Defendant occupied a position of great trust and confidence. Defendant thereby owed JPMorgan

  a fiduciary duty to deal with JPMorgan in good faith and with loyalty. Defendant also was




                                                   22
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 23 of 25




  obligated to use due care so as not to interfere with JPMorgan’s business relationships, including

  those with its clients.

                  79.       Defendant, in breach of his duty of due care, has attempted to induce

  JPMorgan clients to leave JPMorgan.

                  80.       JPMorgan is informed and believes, and on that basis alleges, that

  Defendant was fully aware that his failure to use ordinary care could subject JPMorgan to lose

  clients.

                  81.       As a direct and proximate result of Defendant’s negligent interference

  with actual and prospective business relationships, JPMorgan has sustained and will continue to

  sustain irreparable injury, the damages from which cannot now be calculated. Accordingly,

  JPMorgan is entitled to a temporary restraining order and a preliminary injunction.

                                    SEVENTH CAUSE OF ACTION
                                          (Conversion)

                  82.       JPMorgan realleges and incorporates herein by reference, the allegations

  of paragraphs 1 through 81 hereof.

                  83.       At all times, JPMorgan was, and still is, entitled to the immediate and

  exclusive possession of its trade secrets and other proprietary information, and all physical

  embodiments thereof, as alleged above.

                  84.       JPMorgan is informed and believes that Defendant took JPMorgan’s trade

  secret and other proprietary information, including but not limited confidential client

  information, and converted such information for the use of Defendant and those acting in concert

  with him.

                  85.       The continued detention of JPMorgan’s personal property by Defendant

  constitutes conversion.



                                                    23
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 24 of 25




                 86.    As a direct and proximate result of Defendant’s conversion, JPMorgan has

  sustained and will continue to sustain irreparable injury, the damages from which cannot now be

  calculated. Accordingly, JPMorgan is entitled to a temporary restraining order and a preliminary

  injunction.

                                  EIGHTH CAUSE OF ACTION
                                      (Unfair Competition)

                 87.    JPMorgan realleges and incorporates herein by reference the allegations of

  paragraphs 1 through 86 hereof.

                 88.    Defendant’s conduct as set forth above and incorporated herein is

  unlawful, unfair, fraudulent and deceptive, and constitutes unfair competition.

                 89.    As a direct and proximate result of the Defendant’s unfair competition,

  JPMorgan has sustained and will continue to sustain irreparable injury, the damages from which

  cannot now be calculated. Accordingly, JPMorgan is entitled to a temporary restraining order

  and a preliminary injunction.

                 WHEREFORE, JPMorgan respectfully requests that a judgment be entered in its

  favor against Defendant as follows:

         A.      In support of all claims for relief, a temporary and preliminary injunction lasting

  until such time as a duly appointed panel of arbitrators at FINRA renders an award in the

  underlying dispute, enjoining and restraining Defendant, directly or indirectly, and whether alone

  or in concert with others, including but not limited to the directors, officers, employees and/or

  agents of Wells Fargo, from:

                 (a) soliciting, attempting to solicit, inducing to leave or attempting
                 to induce to leave any JPMorgan client serviced by Defendant at
                 JPMorgan or whose names became known to Defendant by virtue
                 of his employment with JPMorgan, excluding only those clients he
                 formally serviced as broker of record at his prior firm; and



                                                  24
Case 0:21-cv-60788-RAR Document 1 Entered on FLSD Docket 04/12/2021 Page 25 of 25




                 (b) using, disclosing or transmitting for any purpose JPMorgan’s
                 documents, materials and/or confidential and proprietary
                 information pertaining to JPMorgan, JPMorgan’s employees,
                 and/or JPMorgan’s clients.

         B.      Ordering Defendant, and all those acting in concert with him, to return to

  JPMorgan or its counsel all records, documents and/or information in whatever form (whether

  original, copied, computerized, electronically stored or handwritten) pertaining to JPMorgan’s

  customers, employees and business, within 24 hours of notice to Defendant or his counsel of the

  terms of such an order.

         C.      Such other and further relief as the Court deems just and proper.

  Dated: April 12, 2021

                                               Respectfully submitted,

                                               GONZALEZ, SHENKMAN & BUCKSTEIN, P.L.


                                               /s/ Brian Buckstein
                                                   Brian D. Buckstein
                                               110 Professional Way
                                               Wellington, Florida 33414
                                               Telephone: (561) 227-1575
                                               Facsimile: (561) 227-1574
                                               bbuckstein@gsblawfirm.com

                                               Attorneys for Plaintiff
                                               J.P. Morgan Securities LLC




                                                 25
